DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1-2, 4-10, and 17-18 are pending and under consideration.
	Claims 11 and 16 are withdrawn. 
This Official Action is final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
BET value. It is not clear whether the value is for the fibrous preparation prior to its addition to the composition or after the addition to a composition that also includes at least an oil phase. 
Claims 4-10 and 17-18 rely on claim 1 as independent claim and are rejected as the include all of the limitations of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable United States Patent No. 4,923,981 (WEIBEL).
Claim 1 recites a composition comprising an oil phase and a fibrous preparation of delaminated ceil wall material dispersed in said oil phase, wherein the cell wall material is sourced from plant tissue, and wherein said fibrous preparation has a specific surface area corresponding to a Sbet of at least 5 m2/g.
WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food composition (i.e., mayonnaise) that comprises oil and a fibrous preparation (see Example 4, col. 23, lines 20-40).  WEIBEL discloses a parenchymal cell cellulose (PCC).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10). The cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology. In the absence of water, the membrane micro-plate lets strongly associate by hydrogen bonding. The inter membrane interaction is unusually effective upon drying due to high surface area to volume ratio of the 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 

Claim 2 recites that the fibrous preparation has a specific surface area corresponding to a Sbet of at least 15 m2/g. WEIBEL discloses a PCC.  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 
Claim 4 recites that the oil phase is a structured fat. 
WEIBEL teaches that the PCC can be added in doughs with shortening (Example 8, col. 29, line 10 to col 31, line57).  
Claim 5 recites that the oil phase comprises a hydrophobic carrier wherein the hydrophobic carrier is an edible oil, a paraffin, a silicone oil or a combination thereof. 
Claim 6 recites that the hydrophobic carrier is an edible oil. 
Claim 7 recites that the hydrophobic carrier is a triglyceride carrier, a diglyceride carrier or a mixture of triglycerides and diglycerides.

Claim 8 recites that the oil phase comprises from 1 to 5 wt-% of said fibrous preparation. 
WEIBEL teaches that the PCC can be added in an amounts of 0.001 to about 10% (col. 17, lines 1-20). 
Claim 9 recites that the cell wall material is citrus fiber, tomato fiber, sugar beet fiber, sugar cane fiber or a combination thereof. 
The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  
Claim 10 recites that the fibrous preparation is in particulate form. 
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).

Claims 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL as applied to claims 1-2, 4-10  above, and further in view of United States Patent No 10,172,381 (VRILIJIC).
WEIBEL does not disclose the use of sunflower oil.  However, VRLIJIC teaches that sunflower offers oxidative stability in food products (col. 6, lines 5-25).  
It would have been obvious to include to include sunflower oil (i.e., that contains triglycerides) in view of its stability.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of copending Application No. 15/767,687 (‘687 application) in view of United States Patent No. 4,923,981 (WEIBEL). 

WEIBEL discloses a parenchymal cell cellulose (PCC).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10) and used in a variety of food compositions comprising shortening. WEIBEL teaches that the PCC can be added in doughs with shortening (i.e., hard at room temperature, see paragraph [0029] of present application for definition) (WEIBEL, Example 8, col. 29, line 10 to col 31, line 57).  Thus, it would have been obvious to also use hardstock in view of WEIBEL.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 21, 2020 have been fully considered but they are not persuasive. 
The rejection under 35 USC 112 is withdrawn in view of amended claim 10.  The subjected matter previously identified as preferred” is now found in claims 17 and 18. 
The applicant argues that claim 1 requires an oil phase and a fibrous preparation of delaminated cell wall material dispersed in said oil phase, not simply a composition that has oil and a fibrous preparation.  As a result, the applicant argues that the PCC of Weibel’s Example 4 is not dispersed in an oil phase, but in an aqueous phase.
However, Example 4 of WEIBEL relates to a mayonnaise.  Mayonnaise is an emulsion.  Weibel even makes it clear that the PCC are located between the oil drops.  However, this only evidences that the PCC (whether soluble in the aqueous environment or not) is dispersed within the oil.  Indeed, not reflect fibrous preparation of delaminated cell wall material simply present in an aqueous solution. 


The PCC of WEIBLE plainly meets the claim requirement of the fibrous material being dispersed in the oil phase of an emulsion.  None of the claims exclude an emulsion. 
Thus, it is the Examiner’s positon that WEIBEL still discloses the composition as claimed as none of the claims exclude an emulsion. . Depending on the amount and efficiency of hydrogen bonding interaction, dried PCC films may be extremely difficult to rehydrate. Incorporation of a chaotropic agent such as certain cellulose ethers has been found useful in preparing easily rehydratable PCC (see col. 16, lines 10-30). Thus, WEIBEL discloses a PCC that can be hydratable or not rehydratable based on how the PCC is produced.  As WEIBEL discloses the same composition from the same source, the PCC would naturally have the same sBET. 
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 
Moreover, as to the properties, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a 
The applicant also argues that to prepare a fibrous preparation with at the appropriate openness, an aqueous dispersion is dried whilst retaining the openness of the material, para. [0066]. One example method for doing this are rapid freezing followed by freeze-drying, (para. [0068]). The applicant argues that Weibel uses wet or moist material and there is no mention or teaching of the methods disclosed by the current application for drying while retaining the appropriate openness of the material.
However, as noted above, the claims at issue are product claims.  Moreover, the breadth of the claims do not exclude emulsion.  It cannot be said that the product of Weibel is different from that as claimed (i.e., as opposed to present invention). 
The double patenting rejection is not premature and will not be held in abeyance but it is understood that the double patenting rejection will be addressed by addressed once allowable subject matter is identified. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799